Judgment, Supreme Court, New York County (Murray Mogel, J.), rendered October 24, 1991, convicting defendant, after a jury trial, of robbery in the first and second degrees, and sentencing him to concurrent terms of 6 to 18 years and 4 to 12 years, respectively, unanimously affirmed. Order, same court and Justice, entered February 23, 1995, denying defendant’s motion to vacate the judgment of conviction pursuant to CPL 440.10, unanimously affirmed.
Viewed in the light most favorable to the People, the complaining witnesses’ testimony that defendant and the codefendant, acting together, each displaying a gun, forcibly stole money and a gun from one of the witnesses was legally sufficient to prove the crimes charged. Any inconsistencies or discrepancies in the witnesses’ testimony did not render the proof of guilt contrary to the weight of the evidence (People v Bleakley, 69 NY2d 490, 495). Defendant’s claim of ineffective assistance of counsel raised in the CPL 440.10 motion is unsubstantiated and entirely without merit. We perceive no abuse of sentencing discretion. Concur—Sullivan, J. P., Rosenberger, Wallach, Ross and Williams, JJ.